DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 05/06/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 102(a)(1) rejections of claims 32, 36, and 39-43 over Riess et al.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 32, 36, and 39-43
Withdrawn claims: None
Previously cancelled claims: 1-31, 33-35, 37, and 38
Newly cancelled claims: 39 and 43
Amended claims: 32, 36, and 42
New claims: 44-47
Claims currently under consideration: 32, 36, 40-42, 44-47
Currently rejected claims: 32, 36, 40-42, 44-47
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 32 and 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 32 recites the broad recitation of specific concentration ranges of 1-25% by weight phloretin, 1-25% by weight naringenin, and the claim also recites a specific analytical test in a sucrose solution which appears to be a narrower statement of the ranges/limitations related to the phloretin and naringenin concentrations. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language limits the concentrations of the components to some narrower range than that initially claimed in subparts (a) and (b). In other words, it is not clear that the full range of both phloretin and naringenin concentrations claimed at 1-25% by weight may be achievable and still meet the subsequent analytical requirement.
Claim 36 recites the broad recitation of specific concentration ranges of about 10-100 ppm phloretin and about 10-100 ppm naringenin, and the claim also recites a subsequent qualitative limitation which appears to be a narrower statement of the ranges/limitations related to the phloretin and naringenin concentrations. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language limits the concentrations of the components to some narrower range than that initially claimed in subparts (a) and (b). In other words, it is not clear that the full range of both phloretin and naringenin concentrations claimed at 10-100 ppm may be achievable and still meet the subsequent qualitative limitation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32, 36, 40-42, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Riess et al. (U.S. 2010/0151055 A1).
Regarding claim 32, Riess et al. discloses a substance mixture ([0011]) that may consist of phloretin ([0025], [0039]), naringenin ([0016], [0032]), and one additional sweet substance ([0012]-[0014]). Riess et al. further discloses that the ratio between the sweet substance and naringenin may range from 1:10 to 1000:1 ([0083]) and the ratio between phloretin and that previous combination may range from 3:1 to 1:1000 ([0084]). A composition comprising 25% phloretin, 25% naringenin and 50% sweet substance would have a ratio between the sweet substance and naringenin of 2:1 and a ratio between phloretin and that combination of 1:3. Since those ratios fall within the disclosed ratios, Riess et al. is considered to effectively disclose a composition consisting of 25% phloretin, 25% naringenin and 50% sweet substance. The claimed concentration ranges are considered obvious due to overlapping with the disclosed ranges, as shown by the exemplary composition comprising 25% phloretin, 25% naringenin, and 50% sweet substance that would fall within the scope of both the disclosed and the claimed ranges. MPEP 2144.05 I. Such a composition would also exhibit a ratio of phloretin/naringenin and the sweet substance of 1:1, such that the claimed range of ratios of 20:80 to 80:20 for such components is thus considered obvious.
Riess et al. does not specifically disclose the substance mixture as being in amounts such that the claimed taste improvements are produced when subjected to the claimed analytical test.
However, Riess et al. does disclose that naringenin is considered a “bitter-masking aroma substance” ([0016], [0017], [0032]) and that phloretin is considered a “sweetness-intensifying aroma substance” ([0025], [0027], [0039]).
It would have been obvious to produce the claimed substance mixture as taught by Riess et al. which exhibits the claimed taste attributes when analyzed according to the claimed protocol. 
Since Riess et al. characterizes the naringenin as being a bitter-masking component and the phloretin as being a sweetness-intensifying component, it would be obvious to a skilled practitioner that a substance mixture comprising both components added to a sucrose solution would improve sweetness onset and intensity (due to the phloretin being a sweetness-intensifying component) and reduce bitterness and astringency (due to the naringenin being a bitter-masking component) compared to a substance mixture without the naringenin.
Regarding claim 36, Riess et al. discloses a substance mixture ([0011]) that may consist of phloretin ([0025], [0039]), naringenin ([0016], [0032]), and a sweet substance ([0012]-[0014]). Riess et al. also discloses an oral preparation comprising the substance mixture ([0091], [0094], [0107]), where the mixture may be present in quantities such that naringenin is present in an amount preferably ranging from 3-150 ppm, and phloretin is present in an amount preferably ranging from 3-100 ppm ([0095]), which renders the claimed ranges of about 10-100 ppm phloretin and about 10-100 ppm naringenin obvious. MPEP 2144.05 I. The claimed oral preparation comprising about 10-100 phloretin and about 10-100 ppm naringenin is thus rendered obvious by Riess et al. MPEP 2144.05 I.
Riess et al. does not specifically disclose the oral preparation as having component amounts such that the claimed taste improvements are produced.
However, Riess et al. does disclose that naringenin is considered a “bitter-masking aroma substance” ([0016], [0017], [0032]) and that phloretin is considered a “sweetness-intensifying aroma substance” ([0025], [0027], [0039]).
It would have been obvious to produce the claimed oral preparation as taught by Riess et al. which exhibits the claimed taste attributes. Since Riess et al. characterizes the naringenin as being a bitter-masking component and the phloretin as being a sweetness-intensifying component, it would be obvious to a skilled practitioner that an oral preparation comprising both components would improve sweetness onset and intensity (due to the phloretin being a sweetness-intensifying component) and reduce bitterness and astringency (due to the naringenin being a bitter-masking component) compared to an oral preparation without the naringenin.
As for claims 40 and 41, Riess et al. is considered to effectively disclose a composition consisting of 25% phloretin, 25% naringenin and 50% sweet substance, as detailed previously in relation to claim 32. Such a composition would exhibit a ratio of phloretin/naringenin and the sweet substance of 1:1. The claimed range of ratios of 40:60 to 60:40 (claim 40) and the specific ratio of 50:50 (claim 41) for such components are thus anticipated by Riess et al.
As for claim 42, Riess et al. discloses an oral preparation comprising the substance mixture ([0092]) in an amount of 0.001 to about 2% by weight, based on the total weight of the oral preparation (specifically, from about 5-2000 ppm, or 0.0005-0.2% by weight) ([0096]).
Riess et al. does not specifically disclose the oral preparation as having component amounts such that the claimed taste improvements are produced.
However, Riess et al. does disclose that naringenin is considered a “bitter-masking aroma substance” ([0016], [0017], [0032]) and that phloretin is considered a “sweetness-intensifying aroma substance” ([0025], [0027], [0039]).
It would have been obvious to produce the claimed oral preparation as taught by Riess et al. which exhibits the claimed taste attributes. Since Riess et al. characterizes the naringenin as being a bitter-masking component and the phloretin as being a sweetness-intensifying component, it would be obvious to a skilled practitioner that an oral preparation comprising both components would improve sweetness onset and intensity (due to the phloretin being a sweetness-intensifying component) and reduce bitterness and astringency (due to the naringenin being a bitter-masking component) compared to an oral preparation without the naringenin.
As for claim 44, Riess et al. discloses the sweet substance may be one other than an extract of a Stevia ssp. or a Rubus ssp. ([0012]-[0014]).
As for claim 45, Riess et al. discloses that the sweet substance is merely required to be “one or more sweeteners” ([0012]), where the following list is merely preferred. MPEP 2123 I states: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Riess et al. further teaches that the composition may comprise sucrose ([0117]), which is known to be a sweetener and thus falls within the class of components disclosed earlier at paragraph [0012]. Utilization of sucrose as the sweetener of the substance mixture would thus be obvious.
As for claim 46, Riess et al. discloses the sweet substance may be one other than an extract of a Stevia ssp. or a Rubus ssp. ([0012]-[0014]).
As for claim 47, Riess et al. discloses that the sweet substance is merely required to be “one or more sweeteners” ([0012]), where the following list is merely preferred. MPEP 2123 I states: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Riess et al. further teaches that the composition may comprise sucrose ([0117]), which is known to be a sweetener and thus falls within the class of components disclosed earlier at paragraph [0012]. Utilization of sucrose as the sweetener of the substance mixture would thus be obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 32, 36, and 39-43 over Riess et al.: The anticipation rejections of claims 32, 36, and 39-43 have been withdrawn in view of the Patent Board Decision filed 03/08/2022.
Claim Rejections - 35 U.S.C. § 103 of claims 32, 36, and 39-43 over Riess et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Riess et al. refers to phloretin as both a bitter-masking aroma substance and a sweetness intensifying aroma substance (Applicant’s Remarks, p. 6, ¶2; Second Ley Declaration, ¶4).
However, Riess et al. teaches that phloretin is a sweetness intensifying aroma substance, and may only be interpreted as teaching phloretin as being a bitter-masking aroma substance due to a typographical error in paragraph [0039]. Paragraph [0039] recites “Aroma compositions in accordance with the invention can contain one or more 4-hydroxydihydrochalcones in accordance with (ii)”, where the Roman numeral should actually be “(iii)”. To confirm, paragraph [0025] indicates that the group designated “(iii)” is aroma substances that include a sweetness-intensifying aroma substance that is selected from the group comprising three classes of compounds, including 4-hydroxydihydrochalcone at paragraph [0027]. The indication at paragraph [0039] that phloretin falls within that class of 4-hydroxydihydrochalcones confirms that paragraph [0039] refers to group (iii) compounds. The compounds of group (ii) described at paragraphs [0016]-[0023] are described at paragraphs [0032]-[0038], and then paragraph [0039] continues with descriptions of group (iii) compounds. As such, Applicant’s assertion that Riess et al. describes phloretin as being both a bitter-masking aroma substance and a sweetness intensifying aroma substance relies on a misreading of the reference and is consequently unpersuasive.
Applicant then argued that the present inventors discovered that phloretin exhibits a bitter taste and that, based on Riess et al., a practitioner would not have expected phloretin to exhibit bitterness (Applicant’s Remarks, p. 6, ¶3; Second Ley Declaration, ¶5). Applicant further asserted data purporting to show the reduction in bitterness of phloretin by naringenin (Applicant’s Remarks, p. 6, ¶4 – p. 8, ¶1; Second Ley Declaration, ¶¶6-7).
However, because Riess et al. characterizes naringenin as being a bitter-masking agent ([0016], [0032]), the reduction of bitterness in the mixture of Riess et al. cannot be said to be non-obvious, regardless of whether such bitterness is due to the phloretin or the sweet substance. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”). That Applicant has identified a bitter taste attribute of phloretin does not render the claimed composition non-obvious. Further, the present inventor’s own published patent application U.S. 2008/0227867 A1, published in 2008—well before the filing date of the present application, characterizes phloretin as having an astringent taste ([0086], [0089]), which is considered to be a characteristic similar to bitterness. Applicant’s assertion that the present inventors only now discovered a bitter taste of phloretin does not correlate with the earlier disclosure of the taste attributes of phloretin, which further undermines Applicant’s argument.
As for the asserted experimental data, the scope of the claims far exceeds that of the data. Though a trend is identifiable in terms of improving/decreased bitterness of phloretin for amounts of naringenin up to a 1:1 ratio with phloretin, the bitterness increases as the amount of naringenin exceeds that ratio (Examples C-E). The claims, though, include amounts of naringenin as high as 25 times greater than that of phloretin, which would not be expected to result in improved bitterness based on the asserted data. Further still, Applicant has not accounted for the presence of up to 97% flavoring in the substance mixture that would presumably overwhelm any alleged taste improvement in the phloretin. While the data is noted and considered, it is insufficient to establish that the claimed combination of components should be deemed non-obvious.
Applicant further noted a presumed error in previously-submitted data (Applicant’s Remarks, p. 8, ¶2 – p. 9, ¶2; Second Ley Declaration, ¶¶8-9), which Examiner has noted. The error does not directly impact the patentability analysis, although it better aligns the earlier data with the present assertion regarding the inherent bitterness of phloretin.
The obviousness rejections of claims 32, 36, and 39-43 have been maintained herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793